3:21-cv-00813-JMC   Date Filed 03/22/21   Entry Number 1-1   Page 1 of 11




          APPENDIX 1
3:21-cv-00813-JMC   Date Filed 03/22/21   Entry Number 1-1   Page 2 of 11
3:21-cv-00813-JMC   Date Filed 03/22/21   Entry Number 1-1   Page 3 of 11
3:21-cv-00813-JMC   Date Filed 03/22/21   Entry Number 1-1   Page 4 of 11
3:21-cv-00813-JMC   Date Filed 03/22/21   Entry Number 1-1   Page 5 of 11
3:21-cv-00813-JMC   Date Filed 03/22/21   Entry Number 1-1   Page 6 of 11
3:21-cv-00813-JMC   Date Filed 03/22/21   Entry Number 1-1   Page 7 of 11
3:21-cv-00813-JMC   Date Filed 03/22/21   Entry Number 1-1   Page 8 of 11
                      ELECTRONICALLY FILED - 2021 Mar 01 2:18 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4000742
Page 9 of 11
Entry Number 1-1
Date Filed 03/22/21
3:21-cv-00813-JMC
                      ELECTRONICALLY FILED - 2021 Mar 01 2:16 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4000742
Page 10 of 11
Entry Number 1-1
Date Filed 03/22/21
3:21-cv-00813-JMC
                      ELECTRONICALLY FILED - 2021 Mar 01 2:16 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4000742
Page 11 of 11
Entry Number 1-1
Date Filed 03/22/21
3:21-cv-00813-JMC
